Citation Nr: 0000995	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for frostbite.

2. Entitlement to service connection for an inguinal rupture.

3. Entitlement to service connection for a neck condition.

4. Entitlement to service connection for a shoulder 
condition.

5. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from January 1953 to 
December 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board observes that the veteran changed his power of 
attorney during the pendency of this appeal in favor of the 
Texas Veterans Commission in June 1998. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The Court has held that there is some duty to advise the 
claimant of the elements necessary to complete his 
application for benefits under 38 U.S.C.A. §§ 5103(a), 
5107(a) (1999), depending on the particular facts in each 
case.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

By VA letter dated in June 1997, the RO requested that the 
veteran complete and return an enclosed NA Form 13055.  At 
the same time, the RO submitted a VA Form 21-3101 to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records.  In June 1997, the veteran submitted 
a statement in support of his claim noting that he served 
with the 1st Cavalry Division in Korea.  

In July 1997, the NPRC responded to the RO's June 1997 
request for service medical records noting no medical records 
on file at the NPRC and fire related service.  The NPRC 
requested that the veteran complete a NA Form 13055 to aid in 
further search efforts.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992) (The VA has an obligation to search for 
alternative medical records when service medical records are 
presumed destroyed); Jolley v. Derwinski, 1 Vet. App. 37 
(1990) (The VA has a statutory duty to assist the appellant 
in obtaining military records).  

On review of the claims file to include the transcript of the 
September 1998 personal hearing, the Board notes that the 
veteran served on active duty from January 1953 to December 
1954.  He was assigned to the 1st U.S. Army Calvary Division 
stationed in Korea in the northern most part of South Korea, 
along the demilitarized zone, in the very early 1950's, just 
after the cease fire.  He contends that frostbite, an 
inguinal rupture, a neck condition, a shoulder condition, and 
headaches were incurred while on active duty.  

Based on recent case law, the Board finds that an additional 
attempt to obtain service medical records is warranted.  The 
claims folder bears only one negative response from the NPRC 
and no additional requests for service medical records or 
alternative medical records based on subsequently obtained 
evidence that may be determinative in the search.  As 
additional action by the RO may be helpful in either 
obtaining putative service medical records held by the 
service department that are not currently of record or 
additional documented information that the service records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.  See Hayre v. West, 
188 F.3d 1327, (Fed. Cir. 1999) (holding that VA must in 
certain cases make multiple attempts to obtain service 
medical records and notify the veteran of its failure to 
obtain them).  

Moreover, the veteran testified at the personal hearing 
conducted in October 1999 before a member of the Board that 
he had undergone medical evaluation at the VA on October 20, 
1999 with a diagnosis of frostbite.  Hearing transcript, 
(T.), page 8.  He also related having attended a VA specialty 
examination a few months earlier reportedly for the alleged 
frostbite injury.  T. 8.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Counts v. Brown, 6 Vet. App. 473 (1994).  On 
remand, these records should be obtained for consideration by 
the RO.  

In any event, the VA has an obligation under 38 U.S.C.A. § 
5103(a), to advise the veteran of the evidence necessary to 
complete his application for VA benefits.  See Beausoleil and 
Robinette, both supra.  In this case, the veteran is hereby 
notified that preliminary review indicates that the evidence 
necessary to complete his application for service connection 
for frostbite, an inguinal hernia, a neck condition, a 
shoulder condition, and headaches is competent medical 
evidence of currently diagnosed disabilities which are 
related to his period of military service.  

Once the above development is completed, the record must 
again be reviewed to determine whether these claims are 
ultimately well-grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection, he is still under an 
obligation to provide such evidence.  See 38 C.F.R. § 5107.  

In order to give the veteran every consideration with respect 
to the present appeal, the case is REMANDED for the following 
action:

1. The RO should make another attempt to 
secure any available service medical 
records to include morning and sick 
reports, and records from the Office 
of the Surgeon General through 
official channels for his period of 
service, with the specific information 
provided by the veteran.  All 
outstanding VA outpatient treatment 
records, including for the period of 
June 1998 to the present, should be 
obtained.  These records should be 
associated with the claims folder.  If 
any request is not fulfilled, the 
responding agency must submit a 
written statement to that effect.

2. Following completion of the above 
development, to the extent possible, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the veteran has presented well-
grounded claims for entitlement to 
service connection for frostbite, an 
inguinal hernia, a neck condition, a 
shoulder condition, and headaches.  
Based on this determination, and if 
appropriate, see Morton v. West, 12 
Vet. App. 477 (1999), the RO should 
accomplish any further indicated 
development.  If the determination 
remains adverse to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental 
statement of the case and provide them 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition of these issues.  No action is required 
of the veteran unless he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






